lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
HARR|SON D|V|S|ON
PLA|NT|FF
STEPHAN|E N|COLE CRUMLEY
V. CASE NO. 3:19-cv-03005
SHER|FF M|KE MOORE; JA|L
ADM|N|STRATOR JASON DAY;
NURSE JODY WOODS; and
OFFlCER GENE ATWELL DEFENDANTS
EMORANDUM OP|NlON AND ORDER
P|aintiff filed this action pursuant to 42 U.S.C. § 1983. She proceeds pro se and
in forma pauperis Current|y before the Court is the l\/|otion to Dismiss (Doc. 13) for failure
to state a claim filed by Separate Defendants Sheriff l\/|ike lVloore and Jail Administrator
Jason Day, in both their individual and official capacities, pursuant to Rule 12(b)(6)~of the
Federa| Ru|es of Civi| Procedure. P|aintiff has not responded to the Motion to Dismiss.
l. BACKGROUND
P|aintiff is incarcerated in the Boone County Detention Center (“BCDC").
According to the allegations of the Amended Complaint (Doc. 16).1 when P|aintiff was

arrested on November 8, 2018, officers put their knees on her back despite her saying

her back was hurt. After she complained of her back hurting, P|aintiff alleges the officers

 

1 Prior to the l\/|otion to Dismiss being ti|ed, P|aintiff was granted leave to file an amended
complaint. P|aintiff Was told to, among other things, name each defendant who violated
her constitutional rights; state exactly what each defendant did or failed to do; state how
the action or inaction of each defendant was connected to the violation of P|aintist
constitutional rights; and state what specific injury she suffered because of each
defendants’ conduct. (Doc. 11). As the Amended Complaint was to state in more
particularity what each Defendant did, the Court is analyzing it under Rule 12(b)(6).
l

pushed down harder. When she arrived at the BCDC, P|aintiff alleges she was forced to
walk despite her complaint that her back was “broken" and her leg hurt. P|aintiff maintains
the jailers were only concerned with the fact that she had staples in her |eg.

Upon arrival at the BCDC, P|aintiff alleges Nurse Woods removed the staples.
P|aintiff believes she should have been referred to an orthopedic doctor and undergone
physical therapy. She does state that an x-ray was taken that showed no obvious break
in her back. She indicates she now walks “with [a] pronounced limp & sideways." P|aintiff
alleges she has burning pain in her foot and lower back, and her legs go numb.

Fina||y, P|aintiff contends she suffered a head injury in an accident in August of
2018, prior to her arrest. She maintains that when she was in jail in November of 2018,
she passed out and hit the call button, but received no he|p.

As relief for her claims, P|aintiff seeks compensatory and punitive damages She
indicates she will need medical treatment to repair the damage to her body, as well as
physical therapy.

ll. LEGAL STANDARD

Rule 8(a) contains the general pleading rules and requires a complaint to present
“a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a)(2). “ln order to meet this standardl and survive a motion to dismiss
under Rule 12(b)(6), ‘a complaint must contain sufficient factual matter, accepted as true,
to state a claim to relief that is plausible on its face.’" Braden v. Wal-Mart Stores,` Inc.,
588 F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft v. lqba/, 556 U.S. 662, 678 (2009)
(interna| quotations omitted)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged." Ashcroft, 556 U.S. at 678. Whi|e the Court will
liberally construe a pro se plaintiffs complaint, the plaintiff must allege sufficient facts to
support her claims. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).
ll|. D|SCUSS|ON

Section 1983 provides a federal cause of action for the deprivation, under color of
law, of a citizen’s “rights, privileges, or immunities secured by the Constitution and laws”
_ of the United States. ln order to state a claim under 42 U.S.C. § 1983, plaintiff must allege
that defendant acted under color of state law and that he violated a right secured by the
Constitution. West v. Atkins, 487 U.S. 42 (1988); Dunham v. Wadley, 195 F.3d 1007,
1009 (8th Cir.1999). The deprivation must be intentional; mere negligence will not suffice
to state a claim for deprivation of a constitutional right under § 1983. Danie/s v. Wil/iams,
474 U.S. 327 (1986); Davidson v. Cannon, 474 U.S. 344 (1986).

A. Sherriff Moore - individual & Supervisory Liabi|ity C|aims

Sheriff Moore argues that even accepting Plaintiff’s allegations as true, the
Amended Complaint fails to state facts showing that he committed any wrongful activity
or_ caused any damage or injury. “Liability under section 1983 requires a causal link to,
and direct responsibility for, the deprivation of rights. To establish personal liability of the
supervisory defendant, [Plaintift] must allege specific facts of personal involvement in, or
direct responsibility for, a deprivation of his constitutional rights.” Clemmons v.
Armontrout, 477 F.3d 962, 967 (8th Cir. 2007) (quoting Mayorga v. Mo., 442 F.3d 1128,
1132 (8th Cir. 2006)); Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997) (no evidence
that the defendants were doctors or were personally involved in making medical decisions

about treatment); Mark v. Nix, 983 F.2d 138, 139-40 (8th Cir. 1993) (section 1983 liability

3

requires some personal involvement or responsibility). Here, P|aintiff has not alleged that
Sheriff lVloore was present during the arrest, was even aware that P|aintiff was injured in
any way, or was involved in deciding the medical care she should receive. P|aintiff has
established no causal link or direct responsibility of Sheriff lVloore to the alleged
deprivation of rights. Based on the allegations of the Amended Complaint, Sheriff i\/loore
is not liable in his individual capacity

A claim of deprivation of a constitutional right cannot be based on a respondeat
superior theory of liability. See Monell v. Dep’t. of Soc. Servs., 436 U.S. 654, 694 (1978).
“[A] supervisor is not vicariously liable under 42 U.S.C. § 1983 for an employee’s
unconstitutional activity.” White v. Holmes, 21 F.3d 277, 280 (8th Cir. 1994); see also
Whitson v. Stone Cnty. Jail, 602 F.3d 920, 928 (8th Cir. 2010) (“ln a § 1983 case, an
official is only liable for his own misconduct and is not accountable for the misdeeds of
his agents under a theory such as respondeat superior or supervisor liability") (internal
quotations omitted); Keeper v. King, 130 F.3d at 1314 (“general responsibility for
supervising the operations of a prison is insufhcient to establish the personal involvement
required to support li_ability”). Sheriff lVloore is not liable for the alleged misdeeds of his
staff.

B. Administrator Day _ individual and Supervisory Liabi|ity C|aims

Just as with Sheriff lVloore, there are no allegations that Administrator Day was
personally involved in the alleged constitutional violations, was even aware of Plaintiff’s
injuries, or was involved in any way in the treatment decisions. No individual-liability claim

is stated against Administrator Day.

Likewise, the allegations of the Amended Complaint provide no grounds on which
Administrator Day may be held liable for the actions of his staff. No supervisory liability
claim is stated against Administrator Day.

C. Sheriff Moore and Administrator Day - Official Capacity C|aims

Official capacity claims are “functionally equivalent to a suit against the employing
governmental entity».” Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir.
2010). ln this case, the official capacity claims against Sheriff l\/loore and Administrator
Day are treated as claims against Boone County. See Murray v. Lene, 595 F.3d 868,
873 (8th Cir. 2010).

A plaintiff “seeking to impose liability on a municipality under § 1983 [must] identify
[an unconstitutiona|] policy or custom that caused the plaintiffs injury." Bd. of Cnty.
Comm’rs ofBryan Cnty., Okla. v. Brown, 520 U.S. 397l 403 (1997). “There are two basic
circumstances under which municipal liability will attach: (1) where a particular municipal
policy or custom itself violates federal law, or directs an employee to do so; and, (2) where
a facially lawful municipal policy or custom was adopted with ‘deliberate indifference’ to
its known or obvious consequences.” Moyle v. Anderson, 571 F.3d 814, 817-18 (8th 7Cir.
2009) (citation omitted).

P|aintiff has not alleged a plausible “policy” claim, as she has not pointed to “any
officially accepted guiding principle or procedure that was constitutionally inadequate.”
Jenkins v. Cnty. of I-lennepin, 557 F.3d 628, 633 (8th Cir. 2009). Merely alleging a use
of excessive force is insufficient P|aintiff has not pointed to a “deliberate choice of a

guiding principle or procedure made by the institution’s official Who has final authority in l

such matters." /d. The same is true for the denial of medical care ciaim. She has not
alleged the existence of any policy that resulted in her suffering constitutional injury.

“[A] custom carl be shown only by adducing evidence of a continuing, widespread
persistent pattern of unconstitutional misconduct.” id. at 634 (internal quotation marks
and citation omitted). P|aintiff has not asserted facts sufficient to state a plausible claim
that there was any widespread, persistent pattern of unconstitutional conduct. The
official-capacity claims against Sheriff iVloore and Administrator Day are dismissed.

lV. CONCLUS|ON
For these reasons, the l\/|otion to Dismiss (Doc. 13) filed by Sheriff lVioore and

Administrator Day is GRANTED, and all claims against them are DlSlVllSSED W|THOUT

PREJUD|CE. Sheriff i\/ioore and AdmiKtrator Day are terminated as Defendants.

day of April, 2 .
i.,/

|T lS SO ORDERED on this §}

 

 

